Citation Nr: 0415441	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from August 1961 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  At present, after remand to the RO for 
additional development in September 2003, the veteran's case 
is once again before the Board for appellate adjudication. 

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in 
November 1995, as well as via videoconference before the 
undersigned Acting Veterans Law Judge (VLJ) in September 
2002.  Copies of the hearing transcripts issued following the 
hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The preponderance of the medical evidence does not show 
that the veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for PTSD.  The 
regulation governing PTSD claims, 38 C.F.R. § 3.304(f), was 
amended twice in the recent past.  The first amendment, which 
became effective March 7, 1997, serves primarily to codify 
the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Cohen v. Brown, 10 Vet. App. 138 (1997) and to 
bring 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 2002), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The second amendment, which became 
effective March 7, 2002, addresses the type of evidence that 
may be considered relevant in corroborating the occurrence of 
a stressor in claims for service connection for PTSD 
resulting generally from personal assault.

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the veteran's 
only verified stressor, per the December 2000 letter from the 
National Archives and Records Administration, is not combat-
related, and the veteran is not claiming that he developed 
PTSD from a personal assault, the above discussed amendments 
do not substantively affect the veteran's claim.  Therefore, 
any failure in the part of the RO to notify the veteran of 
any changes in the law and/or to evaluate the claim under 
both the former and revised regulations constitutes harmless 
error.  

Furthermore, because the old and new applicable criteria for 
evaluating the veteran's PTSD claim are substantially the 
same, neither version of the regulation is more favorable to 
the veteran.  Remanding the case to the RO for further 
consideration would serve to further delay resolution of the 
claim with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).

Effective as of March 7, 1997, the provisions of 38 C.F.R. § 
3.304(f) were amended to reflect the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2003) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran's claim of service connection for 
PTSD was originally denied in a July 1983 rating decision.  
Following various attempts to reopen his claim, in a March 
2003 decision, the Board reopened the veteran's claim on the 
grounds that the record included a verified stressor.  The 
Board notes the record includes ample evidence that the 
veteran reported various other stressors, which the VA has 
made every effort to verify to no avail.  However, the record 
does not show that the veteran in fact engaged in combat with 
the enemy during his service.  See 38 U.S.C.A. § 1154(b) 
(West 2002), Moreau, supra.  Thus far, the only stressor that 
the VA has been able to verify has been the claimed crash 
with a boat while in service.  Specifically, service 
department records and a December 2000 letter from the 
National Archives and Records Administration indicate that 
the veteran was assigned to the USS Savage during his service 
when it collided with a Chinese fishing boat on September 4, 
1965, which yielded casualties.  As such, the Board concedes 
that at least one of the claimed stressor has been verified.

However, for a grant of service connection for PTSD, the 
veteran must still show that he currently has a diagnosis of 
PTSD, and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (2003).  In this respect, the Board finds 
that the preponderance of the evidence does not support a 
grant of service connection as the medical evidence does not 
show that the veteran is currently diagnosed with PTSD.

Specifically, the service medical records include September 
1964 medical notations showing a diagnosis of depressive 
reaction, and August 1967 notations indicating dyssocial 
personality and situational anxiety.  However, the veteran 
was not diagnosed with PTSD during his active service.

The post-service medical evidence include extensive medical 
records dated from the early 1970s to the present from 
various VA Medical Centers (VAMC), including those located in 
Sheridan, Wyoming; Ft. Harrison, Montana; Waco and Dallas, 
Texas; Seattle, American Lake and Tacoma, Washington; 
Prescott, Arizona; Portland, Oregon; and Reno, Nevada.

In this regard, August 1973 notations from the Sheridan and 
Ft. Harrison VAMCs indicate the veteran was diagnosed with 
drug abuse to Valium, Librium, Darvon and Demerol, as well as 
with alcoholism.  He was also diagnosed with passive-
aggressive personality.

A May 1975 VA examination report notes the veteran was 
diagnosed at that time with depression, probably neurotic.  

A November 1982 VA examination report shows the first 
diagnosis of PTSD for this veteran.  However, a 
hospitalization summary from the Waco VAMC from April to May 
1982 shows a diagnosis of bipolar disorder with depression, 
July 1982 notations from the Seattle VAMC reveal bipolar 
affective disorder, July 1983 notations from the Dallas VAMC 
indicate schizoaffective depression, and a hospitalization 
summary from the Tacoma VAMC from March to April 1985 
includes treatment for alcohol abuse and bipolar affective 
disorder with depression and psychosis.  Thus, the clearly 
critical issue in this case is whether the veteran has PTSD.  
In this regard, it is important for the veteran to understand 
that if the Board fails to find that the veteran has PTSD, 
additional information regarding the alleged stressor or 
stressors in service would not provide a basis to grant this 
claim.

Following the November 1982 diagnosis of PTSD, the evidence 
shows the veteran has been intermittently diagnosed with and 
treated for PTSD, and PTSD by history since that time to the 
present, including at various VA facilities and the Pacific 
Center for PTSD, which is a private institution.  However, 
January 1983 Dallas VA Medical Center (VAMC) notations 
specifically indicate that at this time, although the veteran 
leads a very isolated life, he did not meet the full criteria 
for PTSD.

In addition, the Board notes that a May 1991 statement from a 
VA doctor indicates the veteran was treated for bipolar 
affective disorder and alcohol dependence, and that although 
he had some symptoms of PTSD, he needed to undergo further 
evaluation in order to determine if he in fact met the 
criteria for a formal diagnosis.  Subsequent June 1991 
notations indicate that the veteran had the typical symptoms 
of PTSD, alcohol dependence and major bipolar affective 
disorder.  However, the overall clinical picture resulting 
from testing was more consistent with borderline personality 
disorder.

A September 1991 VA examination report further notes that, in 
order to evaluate the veteran's PTSD, he underwent the 
Minnesota Multiphasic Personality Inventory (MMPI), the 
Millon Clinical Multiaxial Inventory (MMCI), the Mississippi 
Scale for Combat-Related PTSD, the Impact of Event Scale, and 
the Revise Combat Scale.  However, the results were 
consistent with dysthymia, chronic irritability and tendency 
toward psychomotor agitation/acceleration, although the 
testing revealed he scored similarly with veteran's who had 
symptoms of PTSD.  No specific treatment for PTSD was 
recommended at this time.

Given the veteran's complex medical history, as above 
described, the Board obtained a VA medical expert opinion in 
June 2003 in order to clarify the veteran's diagnosis(es).  
The June 2003 VA examination report notes that the claimed 
stressor(s) had been consistent over the course of the 
veteran's claim.  His past medical history was reviewed, 
which revealed he had taken the Mississippi Scale for Combat-
Related PTSD yielding a score of 117.  The examiner noted 
that the PTSD groups mean was 130, with a standard deviation 
of 18.  A cut off of 107 was generally suggested for Vietnam 
combat related PTSD, which the Board notes that is not the 
case here as the verified stressor is not a combat related 
stressor.   

The examiner noted that the veteran had a complicated 
psychiatric history, although there were significant 
inconsistencies in the claimed stressors to defer the 
diagnosis of PTSD pending additional evidence of significant 
trauma to warrant such diagnosis.  The examiner concluded by 
diagnosing the veteran with bipolar disorder, alcohol 
dependence in remission, and borderline personality.  The 
Board finds that this medical opinion is entitled to great 
probative weight.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for PTSD.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
And, in this case, the Board finds that, although the record 
shows some diagnoses of PTSD, the preponderance of the 
objective medical evidence indicates that the veteran suffers 
from various other psychiatric disorders, as opposed to PTSD.  

The Board finds that the medical evidence that indicates PTSD 
is entitled to very low probative weight.  These limited 
medical reports do not indicate review of the claims file, a 
detailed analysis of the veteran's condition, they do not 
supply compelling rational for their opinions, and most 
appears based on the veteran's own statements regarding his 
condition.  

As noted above, extensive medical evolutions have indicated 
on many occasions that the veteran does not have PTSD.  The 
most recent medical opinion, which also fails to diagnoses 
PTSD, provides only additional medical evidence against such 
a finding.  In the opinion of the, these medical opinions are 
entitled to great probative weight.    

The Board has considered the June 2003 medical provider's 
statement that the diagnosis of PTSD is deferred pending 
compelling evidence that he was indeed traumatized by an 
event of significant intensity to warrant the diagnosis.  The 
Board finds no such evidence in this case exists.  The Board 
is aware the "intensity" of an event is subjective, and 
that one event that does not affect one serviceman may have a 
significant impact on another.  Notwithstanding, the Board 
finds that the June 2003 report, the most detailed evaluation 
of the veteran's condition to this point, only provides 
negative evidence against this claim.  This examination, 
along with many others examinations which either fail to find 
PTSD or diagnosis the veteran with physiatric disabilities 
other than PTSD, provides the basis to deny this claim.  The 
"intensity" of the stressor is not the basis of the Board's 
decision in this case. 

As the preponderance of the evidence does not support a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2003).  The Board acknowledges 
the veteran's own statements contending he suffers from the 
claimed PTSD.  However, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this case, while the veteran himself believes he suffers from 
PTSD, the preponderance of the evidence, as discussed above, 
does not confirm this belief, and, if fact provides negative 
evidence against such a finding.  In this case, there is no 
evidence that the veteran has the required medical knowledge 
to support his own conclusions.  In the absence of medical 
evidence supporting the claimed disorder, the benefit sought 
cannot be granted.  

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such a stressor verification, simply is not necessary.  
Further discussion of the veteran's stressor or stressors in 
service is not warranted.  Simply stated, even if the veteran 
had multiple confirmed stressors in service, or had been 
engaged in extensive combat over a great deal of time, 
without a current finding that the veteran has PTSD, the 
Board can grant service connection for PTSD.  The claim on 
appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

The Duties to Assist and Notify

Pursuant to the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 
2001, VA issued regulations to implement the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The amendments 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue addressed 
in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for PTSD via a myriad of rating decisions 
and supplemental statements of the case issued by the RO 
since May 1995 to the present.  Additionally, via the March 
2003 Board remand, and the May 2003 RO letter, the veteran 
was provided with information concerning changes in the law 
and regulations subsequent to the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including extensive treatment medical records and examination 
reports dating back to the early 1970s.  No additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
Thus, the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the Board's decision of March 2003 
notifies the veteran of the importance of showing a current 
disability (in this case, PTSD) and showing an injury or 
disability based on military service.  

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the numerous letters between the RO and the 
veteran over many years notify the veteran of what evidence 
it would obtain.  With regard to the duty to notify the 
veteran of the evidence, if any, is to be provided by the 
claimant (the third Pelegrini notice requirement), the 
letters from the RO to the veteran also informed the veteran 
of this information.

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the third Pelegrini notice requirement), the RO 
requested that the veteran to submit evidence in support of 
his claim on many occasions.  This was also made clear to the 
veteran during hearings before both the RO and the Board.  
Based on the above, the Board finds that all four Pelegrini 
notice requirements have been met.    

Satisfying the strict letter holding in Pelegrini would 
appears to require the Board to dismiss every case that did 
not absolutely meet these standards.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the claimant 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was also provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, as discussed above, and he was not prejudiced by 
any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



